 
Exhibit 10.4
 
HEXAGON INVESTMENTS, LLC
730 17th Street, Suite 800
Denver, CO 80202


May 28, 2010




Recovery Energy, Inc.
1515 Wynkoop Street, Suite 200
Denver, CO  80202
Attn:  Roger A. Parker, Chief Executive Officer
 

Re:  Credit Agreements between Hexagon Investments, LLC ("Hexagon") and
Recovery Energy, Inc. ("Recovery") dated effective January 29, 2010, dated March
25, 2010 and dated April 14, 2010 (together, the "Credit Agreements")

 
Dear Roger:


We understand that Recovery proposes to sell common stock in a private offering
with gross proceeds of at least $21 million by May 24, 2010 (the "Stock
Sale").  Hexagon and Recovery agree to the following effective upon the closing
of the Stock Sale:


1.  
The Maturity Date as defined in each Credit Agreement shall be amended to be
December 1, 2011.

2.  
Each Credit Agreement shall be amended by deleting from the Events of Default
Section 7.1(c) of the January 29, 2010 and March 25, 2010 Credit Agreements and
Section 7.1(b) of the April 14, 2010 Credit Agreement.

3.  
Section 6.2(i) of each Credit Agreement shall be waived with respect to the
amount of cash proceeds from the Stock Sale in excess of the amount used to
purchase oil and gas properties pursuant to the Purchase Agreement dated May 15,
2010 between Recovery and Edward Mike Davis, L.L.C. (the "Purchase Agreement"),
and such excess proceeds may be used by the Company for drilling operations
without restriction.

4.  
The assets purchased in the Purchase Agreement, and all revenues derived from
such assets, shall not serve as security or collateral for any of the
Obligations (as defined in each Credit Agreement).

5.  
Section 6.1(q) of each Credit Agreement shall be waived with respect to the
registration rights granted to the purchasers in the Stock Sale.

6.  
At the closing of the Stock Sale Recovery shall deliver to Hexagon a warrant to
purchase 1,000,000 shares of Recovery's common stock at $1.50 per share,
exercisable for five years from the date of the closing of the Stock Sale, in
substantially the same form as the Warrant previously issued to Hexagon in
connection with the April 14, 2010 Credit Agreement.

7.  
If all Obligations under each Credit Agreement have not been paid by Recovery
prior to January 1, 2011, Recovery shall issue to Hexagon a second warrant to
purchase 1,000,000 shares of Recovery's common stock on identical terms and in
the same form as the warrant described in paragraph 6.

 
 
 
1

--------------------------------------------------------------------------------

 

 
Except as specifically amended hereby, each of the Credit Agreements and all
related documents shall remain in full force and effect following the closing of
the Stock Sale.


This letter agreement may not be amended except by an instrument in writing
signed by all of the parties hereto.  This letter agreement shall be construed
in accordance with and governed by the laws of the State of Colorado, excluding
its conflict of laws rules.  This letter agreement may be executed in any number
of counterparts each of which shall be considered an original.  If the foregoing
accurately sets forth our agreement, please so indicate by executing this letter
in the space provided below.
 
 
 
Very truly yours
 
HEXAGON INVESTMENTS, LLC
 
By:  Hexagon Investments, Inc., its Manager
 
 
By:  /s/ Brian Fleishmann
Brian Fleischmann
Vice President
 


 
ACCEPTED AND AGREED

 
RECOVERY ENERGY, INC.
 
 
By:  /s/ Roger A. Parker
Roger A. Parker
Chief Executive Officer
 
 
 
 2

--------------------------------------------------------------------------------


